Citation Nr: 0925386	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-30 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the RO.  

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a hearing conducted in Washington, DC 
in April 2008.  

The claim was remanded by the Board in June 2008 so that 
additional development of the evidence could be conducted.  

The Board, in June 2008, referred the issue of service 
connection for tinnitus to the RO so that the claim could be 
adjudicated.  The Board notes that this claim was originally 
denied by the RO in January 2006, and the Veteran did not 
perfect an appeal.  The Veteran's representative, in June 
2009, again raised the issue of service connection for 
tinnitus.  As such, this claim is again referred to the RO 
for all indicated action.  



FINDING OF FACT

The Veteran currently is not shown to have a bilateral 
hearing loss for VA compensation purposes.  



CONCLUSION OF LAW

The claim of service connection for a bilateral hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the Veteran in February 2004 correspondence and 
as part of a June 2005 statement of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  A 
March 2006 letter informed the Veteran of notice of the type 
of evidence necessary to establish disability ratings and 
effective dates.  


Factual Background

A careful review of the service treatment record, to include 
the reports of a November 1977 enlistment examination and 
April 2002 retirement examination, reveals no findings of a 
hearing disability as that term is defined by 38 C.F.R. 
§ 3.385 (2008).  

In addition, other audiogram reports, dated in May 1989, 
August 1992, and August 2005 are devoid of findings 
reflective of the presence of hearing disability for VA 
purposes.  

As noted in the June 2008 remand action, the medical evidence 
of record at that time did not show findings of a hearing 
disability for VA compensation purposes.  

The Veteran asserts that he has bilateral hearing problem due 
to noise exposure during his twenty-four years of active duty 
service.  To this extent, he testified at his April 2008 
hearing that he had hearing problems, including a whooshing 
sound and ringing in the ears.  

The report of a VA audiometric examination conducted in 
August 2008 shows that the Veteran's claims file was not 
available to the examiner for review in conjunction with the 
examination.  However, as this claim is being denied by 
operation of law, further review of the record would be 
unavailing.  

While the Veteran provided a history of in-service noise 
exposure due to generators, bells, whistles and alarms, he 
denied having current hearing problems.  

The Veteran's right ear pure tone thresholds, in decibels, 
were recorded as being 5, 15, 5, 10 and 15 decibels (db) at 
the 500, 1000, 2000, 3000, and 4000 hertz (Hz) frequencies, 
respectively.  

For the left ear, at the same frequencies, the puretone 
thresholds were 5, 10, 10, 10, ad 10 decibels (db).  Speech 
recognition scores using the Maryland CNC test were reported 
as 100 percent in the right ear and 96 percent in the left 
ear.  Normal bilateral hearing was diagnosed.  




Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  


Analysis

The Veteran asserts that his hearing problems are due to 
noise exposure during his extensive period of active service.  

In this case, the service treatment record concerning service 
does not refer to any evidence of hearing loss disability for 
VA compensation purposes.  In addition, the post-service 
audiology test results show hearing findings that do not meet 
criteria of hearing disability as defined in 38 C.F.R. 
§ 3.385.  

The Veteran's statements/testimony relating to his hearing 
problems in service are competent evidence.  However, as a 
layperson, he lacks the training/expertise to  provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Given the competent evidence on file, the claim of service 
connection must be denied by operation of law.  




ORDER

The claim of service connection for a bilateral hearing loss 
must be denied under the law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


